Citation Nr: 0026526	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-17 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service for approximately 20 
years from 1965 to 1985.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO) December 1998 
rating decision which denied entitlement to temporary total 
rating for a period of convalescence under 38 C.F.R. § 4.30.

In March 1998, the veteran filed a claim of increased rating 
for his service-connected low back disability and, in July 
1998, he filed a claim of increased rating for service-
connected hearing loss.  His claim of increased rating for 
low back disability was denied by RO rating decision in July 
1998; timely notice of disagreement (NOD) was received in 
August 1998, a statement of the case (SOC) was issued in 
October 1998, and correspondence which may be construed as 
timely substantive appeal was received in November 1998.  His 
claim of an increased rating for hearing loss was denied by 
RO rating decision in October 1998, and NOD was received in 
November 1998 (but no SOC addressing that issue was issued).  
In the April 1999 VA Form 646, the veteran's accredited 
representative indicated that the "contentions on the 
appellate issues raised in this case [would] be further 
advanced at his requested B[oard] Travel Board Hearing."  A 
Travel Board hearing was held in July 2000, at which time he 
and his representative addressed only entitlement to a 
temporary total disability rating under 38 C.F.R. §§ 4.29 and 
4.30; at the conclusion of the hearing, it was indicated that 
he had addressed all questions he needed to address.  Thus, 
it appears he no longer desires to pursue his appeal relative 
to the claims of increased rating for low back and hearing 
loss disabilities.  38 C.F.R. § 20.204 (1999).

As noted above, at his July 2000 hearing, the veteran 
advanced argument relative to the matter of entitlement to a 
temporary total disability rating under 38 C.F.R. §§ 4.29 
(hospitalization in excess of 21 days due to service-
connected disability) and 4.30 (temporary total rating for a 
period of convalescence); he initially filed his claim for 
such benefits in July 1998 (claiming entitlement to temporary 
total rating benefits based on treatment between February 
1997 and March 1998).  The December 1998 RO rating decision 
here on appeal, however, addressed only the matter of 
entitlement to such benefits under 38 C.F.R. § 4.30 
(convalescent ratings).  As the claim of entitlement to a 
temporary total rating under 38 C.F.R. § 4.29, based on 
treatment between February 1997 and March 1998 has not yet 
been adjudicated by the RO, it is referred to the RO for 
initial adjudication.  See Kandik v. Brown, 9 Vet. App. 434 
(1996); Hanson v. Brown, 9 Vet. App. 29 (1996).  


REMAND

The veteran's claim for a temporary total rating for a period 
of convalescence under 38 C.F.R. § 4.30 is well grounded 
under 38 U.S.C.A. § 5107(a), as a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
this case, the veteran's evidentiary assertions that he 
underwent surgical treatment associated with his service-
connected disability, necessitating a period of at least one 
month of convalescence, are sufficient to well grounded his 
claim.  King v. Brown, 5 Vet. App. 19 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The veteran claims, essentially, that he underwent treatment 
for his service-connected disability (surgical repair of 
ruptured hernia) during hospitalization from February 21 to 
March 6, 1997; he contends that the surgery resulted in 
severe post-operative residuals, including incompletely 
healed surgical wounds, requiring repeated hospitalization 
and additional surgery between March 1997 and March 1998.  He 
therefore claims that he is entitled to a temporary total 
convalescent rating under 38 C.F.R. § 4.30.

38 C.F.R. § 4.30 provides that a temporary total disability 
rating may be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2) or (3) of this section 
to commence on the day of hospital admission and continue for 
a period of 1, 2 or 3 months from the first day of the month 
following hospital discharge or outpatient release.  

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

In this case, service connection is in effect for various 
disabilities involving the veteran's abdomen including 
splenectomy residuals, residuals of small bowel resection, 
residuals of gunshot wound to the chest manifested by a left 
lower chest scar, and a hiatal hernia (on VA medical 
examination in September 1985, "history of hiatal hernia" 
was diagnosed, but X-ray study of the chest showed a large, 
probably post traumatic, inhomogeneous opacity at the base of 
the left hemithorax, contiguous with the lateral portion of 
the left hemidiaphragm).

On February 21, 1997, the veteran was admitted to the 
Birmingham, Alabama VA Medical Center (MC) for surgical 
repair of ruptured left diaphragmatic hernia (reported as a 
traumatic rupture); also treated was his gastroesophageal 
reflux disease (by Nissen fundoplication); the surgery was 
accomplished on February 26, 1997, and he was discharged from 
the hospital on March 6, 1997.  Thereafter, he was repeatedly 
readmitted to the hospital between March 10, 1997 and March 
8, 1998 for treatment of symptoms involving the abdomen and 
the gastrointestinal system: (1) March 10-21, 1997 treatment 
for left pleural effusion, intraabdominal hematoma, and 
"wound complications;" (2) April 1-4, 1997 treatment for 
intra-abdominal abscess and discharge from wound; (3) April 
21 to May 21, 1997 treatment for subphrenic abscess and 
intracutaneous fistula (diagnosed as intra-abdominal abscess 
with persistent cutaneous drainage); (4) August 12 to August 
18, 1997 treatment for bacteremia and infected Hickman 
catheter; (5) September 23-24, 1997 fistulogram study; (6) 
October 1-19, 1997 treatment consisting of colostomy takedown 
with repair of enterocolonic and enterocutaneous fistula; and 
(7) March 8-11, 1998 treatment for abdominal pain.

Based on the foregoing, the Board believes that the entire 
claims file should be reviewed by a VA physician to determine 
whether the veteran's treatment from February 1997 to March 
1998 (beginning with February 26, 1997 surgery) was for a 
service-connected disability and, if the answer is in the 
affirmative, whether any such surgery during that time frame 
required a period of convalescence.  It should be noted in 
this regard that neither the veteran nor the Board are 
competent to make medical determinations.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

By rating decision in February 1999, the RO denied the 
veteran's claim for a temporary total rating under 38 C.F.R. 
§ 4.29, based on hospitalization in December 1998; timely NOD 
was received in April 1999, but an SOC has not been issued to 
date.  As he initiated a timely appeal under applicable 
regulations, the RO must issue an SOC relative to the 
aforementioned issue.  Holland v. Brown, 10 Vet. App. 433 
(1997) (vacating Board decision and remanding matter when VA 
failed to issue a SOC after claimant submitted timely NOD).  
As no SOC appears to have been issued, the claim for benefits 
based on hospitalization in December 1998, remains pending 
and requires further action by the RO.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.26 (1999); see Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should obtain the veteran's 
complete medical records from the 
Birmingham VAMC (for the period from 
February 1997 through March 1998) and 
forward them, as well as the complete 
claims file to an appropriate VA 
physician for an opinion as to whether 
any of the surgical treatment between 
February 21, 1997 and March 11, 1998 was 
for a service-connected disability, and 
if the answer is in the affirmative, 
whether any such treatment required a 
period of convalescence.  The entire 
claims file, and a copy of this remand, 
must be made available to the examiner 
for review in conjunction with this 
request for medical opinion, and any 
report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  Any testing and/or 
clinical studies, deemed necessary, 
should be scheduled and performed.  
Also, the VA physician should be asked 
to provide an opinion as to whether the 
veteran's in-service gunshot wound 
resulted in the post-traumatic hiatal or 
diaphragmatic hernia which eventually 
ruptured and required surgical repair in 
February 1997.  If any of the above 
cannot be determined, the physician 
should so state for the record.

2.  The RO should review the evaluation 
report to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  If the RO has not already done so, 
it should issue an SOC to the veteran 
and his representative, addressing 
entitlement to benefits under 38 C.F.R. 
§ 4.29, based on hospitalization in 
December 1998, and including citation to 
all relevant law and regulation 
pertinent to the claim.  The veteran and 
his representative must be advised of 
the time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further consideration.

In any event, if the benefit sought on appeal (a convalescent 
rating under 38 C.F.R. § 4.30) is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The issue should then be returned to the Board 
for further review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
                                                  Veterans 
Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


